Citation Nr: 1133895	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for alcoholism.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from April 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2004 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied a TDIU and a rating in excess of 50 percent for alcoholism, respectively.

With respect to the Veteran's TDIU claim, the Board observes that he appealed the October 2004 rating decision and, in an April 2007 decision, the Board upheld the denial.  Thereafter, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2008 Joint Motion for Partial Remand (Joint Motion), which the Court granted in a February 2008 Order, the Secretary of VA and the Veteran (the parties) determined that a remand was necessary in order to afford the Veteran an adequate VA examination that addressed whether his service-connected disabilities, either singularly or jointly, render him unemployable.  As such, the Court vacated and remanded the Board's decision with respect to the Veteran's claim for a TDIU.  In May 2008, the Board remanded such issue in accordance with the Joint Motion and it now returns for further appellate review.

The Board notes that the April 2007 decision also denied an initial rating in excess of 50 percent for alcoholism; however, the parties noted in the Joint Motion that the Veteran explicitly abandoned his appeal regarding such claim.  Therefore, the April 2007 decision with respect to this issue is final.  Thereafter, in September 2009, the Veteran submitted a claim for an increased rating for his alcoholism, which was denied in the June 2010 rating decision.  He subsequently perfected his appeal with respect to this issue.

The Board further observes that, in an August 2009 statement, the Veteran's attorney indicated that the Veteran requested a video-conference hearing before a Veterans Law Judge regarding his claim for a TDIU.  Thereafter, in a March 2011 statement, which was accepted as a substantive appeal regarding the Veteran's claim of entitlement to a rating in excess of 50 percent for alcoholism, his attorney stated that the Veteran did not want a hearing in the matter and indicated that the evidence of record supported a higher rating, to include entitlement to a TDIU rating.  As such, the Board finds that the Veteran has withdrawn his request for a hearing before a Veterans Law Judge regarding his TDIU claim.  38 C.F.R. § 20.704(e) (2010).  Moreover, as the Board herein grants such claim, there is no prejudice to the Veteran in the Board issuing a final decision at this time. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's alcoholism is manifested by suicidal thoughts without intent or plan; a moderate degree of depression; anxiety; anger; moderate difficulty in adapting to stressful circumstances; insomnia; hallucinations during detoxification (although such is not shown to have occurred during the appeal period); difficulty with memory and concentration; cautiousness; paranoia; irritableness; and feelings of worthlessness; without evidence of obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; resulting in no more than occupational and social impairment with reduced reliability and productivity.

2.  The Veteran is service-connected for alcoholism, evaluated as 50 percent disabling; residuals of a left triceps injury, evaluated as 30 percent disabling; and a left knee disorder with degenerative joint disease, evaluated as noncompensably disabling; his combined disability evaluation is 70 percent.

3.  The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.



CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 50 percent for alcoholism have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9327.  

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations with respect to this issue. 

Pertinent to the Veteran's increased rating claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2010 letter, sent prior to the initial June 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, VA and private treatment records have been have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board observes that the Veteran has alleged that he is in receipt of Social Security Administration (SSA) disability benefits.  Therefore, the AOJ attempted to obtain such records; however, in an August 2006 letter, SSA indicated that the Veteran's records were unavailable as he did not receive disability benefits from Social Security.  Therefore, there is no further duty on the part of VA to request or obtain such records as they are irrelevant to the claim decided herein.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The Board further observes that the Veteran was afforded a VA psychiatric examination in April 2010 in order to adjudicate his increased rating claim.  Neither the Veteran nor his attorney have argued that such examination is inadequate for rating purposes.  However, in July 2010, Dr. Curran, a private psychologist who had previously examined the Veteran, noted that he reviewed the April 2010 VA examination report and alleged that the VA examiner's findings were inconsistent and unsupported by the record.  In contrast, the Board finds that the April 2010 VA examiner's findings are consistent with the remainder of the evidence of record, to include the objective findings noted at the time Dr. Curran conducted a mental status examination in September 2009.  Therefore, while Dr. Curran disagrees with the April 2010 VA examiner's conclusions, the Board finds such examination to be adequate in order to evaluate the Veteran's alcoholism as it includes an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria, which is consistent with the remainder of the objective evidence of record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service-connected for alcoholism, which is currently evaluated as 50 percent disabling.  He contends that such disability is more severe than the currently assigned rating and renders him unemployable.  Therefore, the Veteran claims that he is entitled to a higher rating for his alcoholism.

The Veteran's alcoholism is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9327, which pertains to organic mental disorder.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the General Rating Formula, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that the evidence of record shows various nonservice-connected psychiatric diagnoses in addition to the Veteran's service-connected alcoholism.  Specifically, in a September 2009 report, Dr. Curran diagnosed the Veteran with moderate posttraumatic stress disorder (PTSD) and major depressive disorder in additional to severe alcohol dependence.  Likewise, the April 2010 VA examiner diagnosed him with an anxiety disorder in additional to alcohol dependence; however, she indicated that the symptoms associated with such disorder were mild and infrequent, and did not exacerbate his alcohol dependence.  Where records have not specifically indicated what symptoms are attributable only to these nonservice-connected disabilities the Board will, for the limited purpose of this decision, attribute psychiatric signs and symptoms to the Veteran's service-connected alcoholism.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

Following a review of the evidence of record, which includes VA treatment records, a July 2009 VA opinion, a September 2009 Clinical Evaluation from Dr. Curran, an April 2010 VA examination, and a July 2010 Addendum from Dr. Curran, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his alcoholism.  In this regard, the Board finds that, for the entire appeal period, such disability is manifested by suicidal thoughts without intent or plan; a moderate degree of depression; anxiety; anger; moderate difficulty in adapting to stressful circumstances; insomnia; hallucinations during detoxification (although such is not shown to have occurred during the appeal period); difficulty with memory and concentration; cautiousness; paranoia; irritableness; and feelings of worthlessness; without evidence of obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; resulting in no more than occupational and social impairment with reduced reliability and productivity.

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

However, based on the evidence of record, the Board finds that the Veteran's alcoholism does not result in occupation and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board observes that, at the time of Dr. Curran's September 2009 Clinical Evaluation, it was noted that the Veteran had thoughts of suicide in the past and occasionally at the present time, but did not think he would do it.  However, at the time of his VA examination in April 2010, he denied current or past suicidal or homicidal thoughts.  Therefore, at most, the Veteran has occasional suicidal thoughts without intent or plan.  

Additionally, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  In this regard, none were noted at the time of Dr. Curran's September 2009 examination or the April 2010 VA examination.  Likewise, VA treatment records dated during the appellate period are negative for such rituals.  Pertaining to the Veteran's speech, such has never been described as illogical, obscure, or irrelevant.  Specifically, Dr. Curran noted that the Veteran was talkative and speech quality was within normal limits without articulation problems.  Likewise, the April 2010 VA examiner observed that his rate and flow of speech was normal.

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, while Dr. Curran observed that the Veteran was sad and teary-eyed several times during the examination and reported a moderate degree of depression most days; such has not been described as near-continuous.  Moreover, the April 2010 VA examiner noted that the Veteran did not have panic attacks and, while he experienced depression, depressed mood, and anxiety, such occurred only two to three times a week for a few hours.  

Additionally, there is no evidence that the Veteran suffers from impaired impulse control during the current appeal period.  In this regard, Dr. Curran noted that the Veteran, while generally calm, became angry at times during the interview.  He also observed that, in May1980, the Veteran demonstrated impaired impulse control during an argument with his stepdaughter that resulted in a charge of assault with a dangerous weapon.  However, no instances of impaired impulse control were noted during the appeal period.  Moreover, upon examination in April 2010, it was observed that the Veteran did not have impaired impulse control and there were no episodes of violence or assaultiveness within the prior year.

Moreover, the Veteran has never been noted to have spatial disorientation.  In this regard, Dr. Curran observed that he was alert and his facial expression was normal and responsive.  The Veteran was also noted to be oriented to time and place.  Additionally, while he did not know the name of the Vice President and Governor, he knew the name of the President.  He also drove himself to both interviews with Dr. Curran.  Likewise, at the April 2010 VA examination, the Veteran was reported to be oriented to person, place, and time.  

The Board further finds that the preponderance of the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, Dr. Curran noted that, at the time he met with the Veteran in August 2009, the Veteran was casually and neatly dressed, and his hygiene appeared to be good.  However, when the Veteran returned for his second interview with Dr. Curran in September 2009, he was disheveled and needed to shave.  In April 2010, it was again noted that, while he smelled of alcohol, the Veteran was able to maintain personal hygiene and basic activities of daily living.

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, Dr. Curran noted that he indicated that he tended bar after his service discharge for approximately 12 years and afterwards did house painting on and off for approximately 15 years.  Dr. Curran determined that such jobs were considered a "protected environment" and not representative of meaningful, gainful employment in a competitive sense.  However, the April 2010 VA examiner found that the Veteran was able to meet work demands and responsibilities.  Therefore, while the Veteran appears to have moderate difficulty in adapting to stressful circumstances as he has only worked in a "protected environment," he is able to meet the demands and responsibilities of work.

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that Dr. Curran found that he was isolated and had acquaintances in the bars and his apartment building, but they were his drinking buddies, not friends.  He noted that the Veteran reported that he only had one friend, his brother; and he was twice divorced and did not see his daughter or former step-children.  In this regard, Dr. Curran interviewed L.H., the Veteran's brother, who reported that the Veteran had some guys that he would go drinking with, but L.H. did not think he had a close friend.  In fact, L.H. reported, the Veteran had told him that he was his only friend.   However, such findings are contradicted by the Veteran and D.Q., a former acquaintance of the Veteran who was interviewed by Dr. Curran, as well as the April 2010 VA examiner's findings.  

In this regard, the Veteran himself reported that he had friends in the apartment building and tried to help people out.  In fact, at the time of his first interview with Dr. Curran, a woman who was an upstairs neighbor was with him.  He indicated that he would take her shopping.  Furthermore, D.Q. reported that the Veteran was one of the best guys he knew as he had helped him out.  Specifically, he indicated that the Veteran used to give him rides to job interviews and work.  Additionally, at the time of the April 2010 VA examination, the Veteran reported that, while he was no longer married and he had not heard from his 45 year-old daughter, he had a fair relationship with his children.  Regarding the Veteran's social interactions, it was noted that he had regular interactions with family and friends as he would drink at the bar with them and goes fishing and to the casinos with his brother.  He stated that he was very close with his brother.  The Veteran indicated that he enjoyed going to the bar and playing keno.  He also stated that his female neighbors would come over and drink with him and help clean his house.  He reported that most of the time someone will come to his apartment to have a drink with him or he would go to theirs to have a drink.  

Therefore, while the Veteran is no longer married, he undisputedly has a close relationship with his brother and, as demonstrated by the fact that he shops, drinks, and socializes in general with numerous people at his apartment building and in the bars, the Board finds that the Veteran is able to establish and maintain effective relationships.

Pertaining to the Veteran's occupational impairment, the record reflects that he worked as a bartender for approximately 12 years after his service discharge and, following that, as a painter for approximately 15 years.  The Veteran has not worked in over 20 years.  Dr. Curran opined that the Veteran suffers from a disability related to his alcoholism in excess of 50 percent.  He further indicated that the Veteran met the criteria for 100 percent service-connected disability at the time of the evaluation and at least as likely as not since 1996.  He also opined that the Veteran met total occupational and social impairment at the current time and at least as likely as not since 1996.  Dr. Curran further stated that it was at least as likely as not that the Veteran's alcoholism rendered him unable to obtain or retain substantially gainful employment from 2001 to the present.  In this regard, Dr. Curran noted that the Veteran had not been able to work since 1996.  He indicated that his job prior to such date was with F.C. and was, in his opinion, a "protected environment" and not representative of meaningful, gainful employment in a competitive sense.  He further stated that the Veteran was not expected to work every day at such job and, at times would not be able to work on the days he was supposed to work because he was too hung over from drinking, which he did to cope with his pain.  In this regard, Dr. Curran noted that, even the Veteran's painting job was limited as he could not go on a ladder because of his knees.  He further stated that the Veteran's job of bartending was also in a "protected environment."  Dr. Curran opined that the Veteran had shown a deterioration in brain functioning over the years as he could not concentrate or remember very well.  He indicated that the Veteran's deterioration in attention, concentration, and memory would not permit him to adequately complete tasks commonly found in a work setting.   

However, such conclusions are contradicted by the remainder of the evidence, to include the interviews Dr. Curran conducted with D.Q., L.H., and F.C., the Veteran's former employer of approximately 15 years.  In this regard, such testimony reflects that the Veteran's unemployability is not solely due to his alcoholism.  Specifically, D.Q. indicated that the Veteran was house painting, but could not work every day due to pain in his back, shoulders, and legs.  D.Q. reported that the Veteran could not have had full-time productive employment.  L.H. indicated that the Veteran used to tend bar after his discharge from the military, but would stop working and collect unemployment as he was in too much pain.  L.H. further stated that the Veteran had been in pain since his military service and, at times, he would wince and grip his arm.  Moreover, F.C. indicated that the Veteran was a fabulous painter, but he could only give him light work as he was in a lot of pain and could not climb a ladder.  As such, the Veteran would work only every other day and sometimes he would not show up for a few days.  F.C. reported that the Veteran never drank on the job.  He further stated that the Veteran would blow him off a lot, but he did a good job and could work unsupervised.  During at least some of the time that the Veteran worked for F.C. he was sober for maybe six months or a year at a time, but he could not work full time as he was in too much pain.  When he was drinking, he would sometimes miss work because he was drunk or hungover.  

Furthermore, at the time of his interview with Dr. Curran, the Veteran himself reported that he had difficulty with working as a painter as he could not go up the ladder because of his knees.  He also indicated that he had never been able to handle a steady job as his legs and arms would cramp up, he could not lift anything more than five pounds, and would be hungover.  Additionally, at the April 2010 VA examination, the Veteran reported that he had never held a steady job all of his life because of pain in his legs, neck, back, and shoulders.  He further indicated that he could tend bar, paint, and glaze windows.  The Veteran also stated that he could not work because his lower back was hurting him.  

Moreover, the April 2010 VA examiner determined that the Veteran's psychiatric symptoms affected his employment to a moderate degree.  She further opined that he was not unemployable.  In this regard, the examiner indicated that the Veteran's symptoms of alcohol dependence have a moderate impact on his ability to obtain and maintain gainful employment, whether physical or sedentary.  She noted that he repeatedly described his inability to work as secondary to musculoskeletal conditions; however, given the extent of his alcohol dependence, such were believed to adversely impact his employability.  

Furthermore, the July 2009 VA psychologist indicated that he reviewed the claims file and the Veteran's medical records.  He noted that he had previously examined the Veteran in October 2006 and, at such time, concluded that, 

[t]he [V]eteran has no significant psychiatric disabilities and is functioning pretty well and he has some meaningful relationships.  He is capable of managing his own funds.  With respect to the question posed b the VA RO, the [V]eteran clearly meets the criteria for alcohol dependence; however,, it is clear that he has no motivation to stop drinking and is not interested in treatment.  By his own admission, the [V]eteran does not seek work because of his pain and not because of his drinking.  He lives alone.  He keeps his own apartment and he is well kempt.  The [V]eteran's psychiatric symptoms have no negative impact on his ability to obtain and maintain physical or sedentary employment and cause minimal interference with his social functioning.  He is employable.

The examiner indicated that he reviewed the data of that report and found no reason to alter his conclusions at that time.  Therefore, based on the preponderance of the evidence, the Board finds that the Veteran's alcoholism alone does not result in total occupational impairment.

Moreover, in addition to the foregoing, the Veteran, at the time of his April 2010 VA examination, reported that his symptoms had decreased.  Additionally, the VA examiner determined that the Veteran's psychiatric symptoms were moderate in severity, and were chronic and continuous in duration and frequency without remission.  She further concluded that he appropriately interacts with others, engages in social activities, is capable of basic activities of daily living, and was able to meet work demands and responsibilities.  The examiner determined that the Veteran's psychiatric symptoms affected the following to a moderate degree: employment, family role, physical health, and quality of life.  She further indicated that his activities of daily living, routine responsibilities, relationships, leisure activities, and schooling were not affected.  The examiner concluded that the Veteran's symptoms related to his alcohol dependence have not increase or substantially decreased since his last examination.  

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, Dr. Curran assigned a score of 35, while the April 2010 VA examiner assigned a score of 53.  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score between 51and 60 indicates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or coworkers).  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, discussed previously, the Board finds that the Veteran's symptomatology more nearly approximates the April 2010 VA examiner's GAF score of 53 as opposed to Dr. Curran's score of 35.  A GAF score of 35 represents impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood; however, the mental status examinations conducted during the appeal period indicate only moderate to serious symptoms indicative of a higher GAF score.  Therefore, the Board accords more probative weight to the GAF score of 53 assigned by the April 2010 VA examiner as such is consistent with the evidence of record, to include the mental status examinations.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include insomnia, hallucinations during detoxification (although there is no indication that such have occurred during the appeal period), difficulty with memory and concentration, cautiousness, paranoia, irritableness, and feelings of worthlessness.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula.  In this regard, the Veteran's symptoms of impairment of short- and long-term memory, judgment, and abstract thinking, and disturbances of motivation and mood are contemplated in the 50 percent evaluation under the General Rating Formula.  

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As indicated previously, the evidence reflects that, while the Veteran is unemployable, it is due to a combination of his alcoholism and physical disabilities.  Additionally, the evidence reflects that he has a close relationship with his brother and has many acquaintances with whom he socializes.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  The Board notes that the Veteran reported hallucinations during detoxifications; however, such are not shown to be persistent and there is no evidence of such during the appeal period.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected alcoholism; however, the Board finds that his symptomatology has been stable throughout each period of the appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected alcoholism with the established criteria found in the rating schedule.  The Board finds that the Veteran's alcoholism symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his alcoholism that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's alcoholism may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, as the Veteran's claim for a TDIU is already on appeal, no further discussion of such is necessary at this time. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 50 percent for alcoholism.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

III.  TDIU Claim

The Veteran contends that his service-connected disabilities of alcoholism, residuals of a left triceps injury, and left knee disorder with degenerative joint disease render him unemployable.  Therefore, he claims that he is entitled to a TDIU.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).

In this case, the Veteran is service-connected for alcoholism, evaluated as 50 percent disabling; residuals of a left triceps injury, evaluated as 30 percent disabling; and a left knee disorder with degenerative joint disease, evaluated as noncompensably disabling; his combined disability evaluation is 70 percent.   Therefore, the Board finds that the Veteran meets the threshold percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether his service-connected disabilities render him unemployable.

In this regard, on the Veteran's July 2004 Application for Increased Compensation Based on Unemployability, he reported that he was prevented from securing or following any substantially gainful occupation as a result of his alcoholism and left arm disorder.  He indicated that he was last employed full-time in 1996 and had become too disabled to work the same year.  He indicated that he had an 11th grade education.  

A July 2004 Individual Unemployability Assessment conducted by C. Barchi, a vocational specialist, indicates that the Veteran's primary disabling condition was his left arm pain, complicated by self-medication with alcohol, during his employment years from 1963 to 1996.  Mr. Barchi further concluded that the Veteran was totally unable to engage in any substantial gainful activity due solely to his service-connected alcohol depdence issue. 

At an October 2006 VA examination, the examiner indicated that, by his own admission, the Veteran does not seek work because of his pain and not because of his drinking.  As such, the examiner concluded that the Veteran's psychiatric symptoms had no negative impact on his ability to obtain and maintain physical or sedentary employment and determined that he was employable.  The VA examiner reiterated such opinion in July 2009 and concluded that he reviewed the data of the October 2006 report and found no reason to alter his conclusions at the current time.

In December 2006, Mr. Barchi conducted an Updated Individual Unemployability Assessment.  He again concluded that, from a practical vocational perspective, the symptoms related to the Veteran's service-connected alcoholism completely disable him from any and all sustained, competitive employment in the local or national labor market.  

A June 2008 VA examination revealed that the Veteran reported that he had very little complaints regarding his service-connected left knee disability, if any.  The examiner noted that he had a normal examination of the knee with no functional impairment detected.  Relevant to his residuals of a left triceps injury, the examiner observed that he had loss of approximately 10 to 15 percent of the triceps muscle mass on the left.  Other than the loss of such mass, there was no apparent functional impairment of the extremity.  Additionally, the examiner concluded that, on the basis of the examination of the left knee and the clear strength of the triceps, it would not preclude physical activity or sedentary activity in terms of employment.  

At the September 2009 Clinical Evaluation, Dr. Curran noted that the Veteran reported that he quit school in the 11th grade and never received his GED.  As noted in the preceding section, the Veteran indicated that he tended bar after his service discharge for approximately 12 years and afterwards did house painting on and off for approximately 15 years.  Dr. Curran stated that, in his opinion, the Veteran had not been able to work since 1996.  He indicated that his job prior to such date, was with F.C. and was, in his opinion, a "protected environment" and not representative of meaningful, gainful employment in a competitive sense.  He further stated that the Veteran was not expected to work every day at such job and, at times would not be able to work on the days he was supposed to work because he was too hung over from drinking, which he did to cope with his pain.  In this regard, Dr. Curran noted that, even the Veteran's painting job was limited as he could not go on a ladder because of his knees.  He further stated that the Veteran's job of bartending was also in a "protected environment."  

Also, as previously discussed, while Dr. Curran indicated that the Veteran was unemployable due solely to his alcoholism, the Board finds that the preponderance of the evidence contradicts such finding and suggests instead that the Veteran is unemployable due to a combination of physical disabilities, to include his service-connected left knee and left triceps disabilities, and his alcoholism.

In this regard, the Veteran has reported that he could not go up the ladder, a necessity in painting, because of his knees.  As such, he did a lot of trim and sash work.  The Veteran indicated that he received unemployment in the winter time and had never been able to a handle a steady job as his legs and arms would cramp up, he could not lift anything more than five pounds, and would be hungover.  He reported that he worked approximately two to three days a week.  Dr. Curran stated that the Veteran had been unemployed since 1996 due to pain and alcoholism.  

Additionally, also discussed in the previous section, D.Q., L.H., and F.C. indicated that the Veteran could not maintain consistent gainful employment due to physical disabilities in addition to his alcoholism.  In this regard, D.Q. indicated that the Veteran was house painting, but could not work every day to pain in his back, shoulders, and legs.  He also reported that the Veteran could not have had full-time productive employment.  L.H. reported that the Veteran had tended bar, but would stop working and collect unemployment as he was in too much pain.  He further stated that the Veteran had been in pain since his military service and, at times, would wince and grip his arm.  Likewise, F.C. reported that the Veteran was a fabulous painter, but he could only give him light work as he was in a lot of pain and could not climb a ladder.  As such, the Veteran would work only every other day and sometimes he would not show up for a few days.  F.C. reported that the Veteran never drank on the job.  He further stated that the Veteran would blow him off a lot, but he did a good job and could work unsupervised.  During at least some of the time that the Veteran worked for F.C. he was sober for maybe six months or a year at a time, but he could not work full time as he was in too much pain.  When he was drinking, he would sometimes miss work because he was drunk or hungover.

Moreover, the April 2010 VA examiner determined that the Veteran's psychiatric symptoms affected his employment only to a moderate degree and, as such, he was not unemployable due to such symptoms.  In this regard, the examiner indicated that the Veteran's symptoms of alcohol dependence have a moderate impact on his ability to obtain and maintain gainful employment, whether physical or sedentary.  She noted that he repeatedly described his inability to work as secondary to musculoskeletal conditions; however, given the extent of his alcohol dependence, such were also believed to adversely impact his employability.  

Based on the foregoing, the Board finds that the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities, to include alcoholism, residuals of a left triceps injury, and a left knee disorder with degenerative joint disease, preclude him from securing and following substantially gainful employment.

In this regard, while Mr. Barchi and Dr. Curran have offered opinions that the Veteran's alcoholism alone renders him unemployable, the remainder of the evidence reveals that such only has a moderate impact on his employability.  Additionally, while the June 2008 VA examiner found that the Veteran's service-connected musculoskeletal disabilities would not preclude physical activity or sedentary activity in terms of employment, the lay statements of record, to include those offered by the Veteran, D.Q., L.H., and F.C., reflect that the Veteran's pain, inability to lift more than five pounds, and difficulty using a ladder have a negative impact on his employability.  Therefore, while none of the Veteran's service-connected disabilities alone render him unemployable, the Board finds that such disabilities in combination preclude him from securing and following substantially gainful employment.  As such, entitlement to a TDIU is warranted.


ORDER

A rating in excess of 50 percent for alcoholism is denied.

A TDIU is granted.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


